Title: To James Madison from David Montague Erskine, 8 September 1807
From: Erskine, David Montague
To: Madison, James


Duplicate
Sir,
Philadelphia September 8th: 1807.

	I have the Honor to acknowledge the Receipt of your Letter of the 21st: ultimo in which you communicate to me what you had before done verbally from the President, "That all Dispatches to and from His Majesty’s Ships off the Coast continuing or coming within the Waters of the United States in hostile Opposition (as you are pleased to term it) to the publick Authority must pass under a Flag of Truce.  The Dispatches to and from Consuls unsealed, those from or to the Legation sealed or unsealed as they may be presented."	I must beg leave to express my sincere Regret that the Government of the United States should have come to a Resolution so unfriendly towards His Majesty and which will together with the Prohibition contained in the President’s Proclamation of the 2nd: of July produce very serious Inconvenience to His Majesty’s Service.	I conceive it to be my Duty therefore, with great Respect, again to offer a Remonstrance on the Part of His Majesty against the Measures abovementioned which I cannot but consider as prematurely hostile, since they have been adopted before Redress was sought from His Majesty for an Injury committed against the United States by some of His Majesty’s Naval Commanders whose Conduct it is not necessary for me at  present to endeavour to extenuate as it may have been in some essential Points unauthorized by His Majesty’s Commands, and, perhaps, on Complaint being made may be totally disavowed.	I have the Honor to enclose to you the Names and Descriptions of some Seamen who mutinied and confined their Officers on the 15th: of July last on Board His Majesty’s Schooner Vesta whilst she was proceeding to Halifax and was at that Time off the Delaware, into which River the Men made their Escape in a Schooner that was passing.	As the Government of the United States have refused on so many Applications made by me to surrender Deserters from His Majesty’s Ships, I cannot, perhaps, with Propriety request that they may be given up; but from the frequent Assurances which I have received through You that it is not the Wish of the Government to countenance such Crimes I have thought it to be my Duty to communicate to you the Fact and the Names and Description of the Delinquents.	I have also the Honor to inclose a Copy of a Letter from Vice Admiral Berkeley to me respecting some American Seamen for whose Discharge I had applied at your Request; which I am happy to find has been complied with.

(signed) D. M. Erskine

